DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Vick on 3/21/22.

The application has been amended as follows: 
1.	(Currently Amended) A medical imaging device for spatially resolved recording of multispectral video data of an examination area of a patient, comprising:
a light source to illuminate the examination area, which has a plurality of optical emitters with different wavelengths distributed over the visible and NIR spectral ranges,
an RGB camera sensorto record the examination area, which generates red, green and blue colour signals using filters with red, green and blue filter curves,
a recording control device arranged for synchronized control of a light source and an RGB camera sensor to repeatedly activate one or more emitters which together produce a spectral exposure pattern having one or more wavelengths in a predetermined activation sequence of a plurality of successive spectral exposure patterns, each of which is recorded as an image by the RGB camera sensor after reflection in the examination area,
the physiological parameter spatially resolved as a video of the examination area, wherein
the light source has an emitter whose wavelength lies in the range of ±50% of the emitter’s half-width around the intersection of the blue and green filter curves or the green and red filter curves, and
the recording control and the data processing devices are arranged to detect separately the affected two of the red and green or the green and blue colour signals in an exposure pattern with activation of the emitter at the intersection and to evaluate them in the multispectral analysis with mutually different wavelengths shifted by the two affected filter curves as two supporting wavelengths,
wherein the intensities Iλi(t) determined in the course of the multispectral analysis for a plurality of wavelengths in each case over the exposure patterns of a plurality of successive activation sequences are combined to form a time average (            
                
                    
                        
                            
                                I
                            
                            
                                λ
                                i
                            
                        
                        (
                        t
                        )
                    
                    ¯
                
            
         ) to generate therefrom the graph of a tissue spectrum with interpolation points of the multiple wavelengths (λi)and to derive therefrom a non-pulsatile, tissue-specific parameter as the physiological parameter.

2.	(Currently Amended) The medical imaging device according to claim 1, wherein
the light source comprises a first emitter whose wavelength is in the range of ±50% of its half-width around the intersection of the blue and green filter curves, and a second emitter whose wavelength is in the range of ±50% of its half-width around the intersection of the green and red filter curves, and
recording control and the data processing devices are arranged to activate the first and the second emitter in different exposure patterns of the activation sequence and, upon activation of the first emitter, to detect the green and blue colour signals separately and to use them in the multispectral analysis with wavelengths shifted from each other by the blue and green filter curves, and, when the second emitter is activated, to detect the green and red colour signals separately and to evaluate them in the multispectral analysis with wavelengths that are shifted from one another by the green and red filter curves and are different from one another as two supporting wavelengths.

3.	(Previously Presented) The medical imaging device according to claim 1, wherein
said light source comprises a first emitter whose wavelength is less than ±50% of its half-width smaller than the wavelength at the intersection of the blue and green filter curves, and a second emitter whose wavelength is less than ±50% of its half-width larger than the wavelength at the intersection of the blue and green filter curves, and
the recording control and the data processing devices are arranged to activate the first and the second emitter in different exposure patterns of the activation sequence and to detect the green and blue colour signals separately both when the first emitter is activated and when the second emitter is activated, and to evaluate these in the multispectral analysis in each case with wavelengths which are shifted with respect to one another by the blue and green filter curves and are different from one another as a total of four supporting point wavelengths.

4.	(Currently Amended) The medical imaging device according to claim 1, wherein the recording control and data processing devices are arranged, when controlling the light source with an exposure pattern having one or more emitters with wavelengths in the visible range, to simultaneously activate an emitter in the NIR spectral range and to subtract that one of the blue, green and red colour signals on which the exposure in the visible range has 

5.	(Currently Amended) The medical imaging device according to claim 4, wherein said recording control and data processing devices are adapted to, when controlling the light source to generate an exposure pattern with wavelengths above 500 nm by a first emitter with a wavelength in the range of 500 to 600 nm and by a second emitter with a wavelength in the range of 600 to 700 nm and simultaneously by an emitter with a wavelength in the NIR spectral range, subtracting the blue colour signal from the green and red colour signals to compensate for the effect of the exposure in the NIR spectral range on the green and red colour signals.

6.	(Currently Amended) The medical imaging device according to claim 1, wherein device is arranged to be switchable between a white light mode of operation and a multispectral mode of operation, wherein in the white light operation mode a plurality of emitters having wavelengths distributed over the visible spectral range are continuously activated simultaneously to cause illumination with a spectrum approximately corresponding to white light, thereby recording the red, green and blue colour signals of the RGB camera sensor and displaying them as colour video and wherein the recording control device is arranged in the multispectral mode of operation to select in the activation sequence exposure patterns with activated emitters which when summed yield an approximate white light spectrum, and to display the associated summed red, green and blue colour signals as colour video with reduced frame rate compared to the colour video in the white light mode of operation in parallel with the spatially resolved video of the physiological parameter derived by the multispectral analysis.



8.	(Currently Amended) The medical imaging device according to claim 1, wherein the recording control and data processing devices are arranged to determine, as non-pulsatile parameters, tissue microcirculation oxygen saturation, tissue haemoglobin content, tissue water content or tissue fat content.

9.	(Currently Amended) The medical imaging device according to claim 1, wherein the recording control and the data processing devices are arranged to consecutively record the spectral intensities determined in the course of the multispectral analysis for a plurality of wavelengths λi for a first activation sequence as It1(λi ) and for a later, second activation sequence as It2(λi ) and to record the graph of the difference of the intensities It1(λi ) and It2(λi ) formed at the supporting wavelengths λi as a function of λi in order to determine a pulsatile parameter as a physiological parameter.

10.	(Currently Amended) The medical imaging device according to claim 9, wherein in that the recording control and data processing devices are arranged to determine as pulsatile parameters the oxygen saturation of the arterial blood, the heart rate, the pulsation index or the heart rate variability.

11.	(Previously Presented) The medical imaging device according to claim 1, wherein two RGB camera sensors are arranged relative to one another in such a way as to enable stereoscopic images to be taken, and in that the data processing device is set up to evaluate the signals from the two RGB camera sensors in such a way that a stereoscopic colour video is displayed and a stereoscopic representation of the physiological parameter derived in a spatially resolved manner by the multispectral analysis is displayed.

12.	(Previously Presented) The medical imaging device according to claim 1, wherein an excitation light source for illuminating the examination area with excitation light in the blue or in the ultraviolet spectral range is present, the excitation light source being designed such that its spectrum of excitation light is blocked by one of the red, green and blue filter curves, so that, in contrast, longer-wavelength fluorescence light can be detected by the RGB camera sensor undisturbed by the excitation light.

13.	(Previously Presented) The medical imaging device according to claim 1, wherein the imaging device comprises an endoscope carrying at its distal end the light source and the RGB camera sensor, which are in data exchange connection with the acquisition control device and the data processing device via cables passing through the endoscope and emerging from its proximal end.

14.	(Currently Amended) A method :
the examination area is illuminated with a light source having a plurality of optical emitters with different wavelengths distributed over the visible and NIR spectral range,
the examination area is recorded with an RGB camera sensor which generates red, green and blue colour signals using filters with red, green and blue filter curves,
the light source and the RGB camera sensor are operated in a synchronized controlled manner by an exposure control device to activate one or more emitters of the light source each for generating a spectral exposure pattern having one or more wavelengths, and to generate in a predetermined activation sequence a plurality of successive predetermined exposure 
the colour signals of the RGB camera sensor are subjected to spatially resolved multispectral analysis in a data processing device connected to the recording control device and the RGB camera sensor and arranged to derive a physiological parameter, and to generate video data for spatially resolved representation of the parameter as video of the area under investigation,
wherein
an emitter of the light source whose wavelength lies in the range of ±50% of its half-value width around the point of intersection of the blue and green filter curves or of the green and red filter curves is activated in an exposure pattern and the two colour signals concerned, which are associated with the two filter curves of the point of intersection in the region of which the emitter lies, are evaluated by the data processing device as two supporting point wavelengths in such an exposure pattern with wavelengths which are shifted relative to one another by the two filter curves concerned and which differ from one another, and
wherein the intensities Iλi(t) determined in the course of the multispectral analysis for a plurality of wavelengths in each case over the exposure patterns of a plurality of successive activation sequences are combined to form a time average (            
                
                    
                        
                            
                                I
                            
                            
                                λ
                                i
                            
                        
                        (
                        t
                        )
                    
                    ¯
                
            
         ) to generate therefrom the graph of a tissue spectrum with interpolation points of the multiple wavelengths (λi)and to derive therefrom a non-pulsatile, tissue-specific parameter as the physiological parameter.


Allowable Subject Matter
Claim(s) 1-6 and 8-14 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1 and 14 discloses a medical imaging device and method for spatially resolved recording of multispectral wherein the light source has an emitter whose wavelength lies in the range of ±50% of the emitter’s half-width around the intersection of the blue and green filter curves or the green and red filter curves, and the recording control and the data processing devices are arranged to detect separately the affected two of the red and green or the green and blue colour signals in an exposure pattern with activation of the emitter at the intersection and to evaluate them in the multispectral analysis with mutually different wavelengths shifted by the two affected filter curves as two supporting wavelengths, wherein the intensities Iλi(t) determined in the course of the multispectral analysis for a plurality of wavelengths in each case over the exposure patterns of a plurality of successive activation sequences are combined to form a time average (¯(I_λi (t)) ) to generate therefrom the graph of a tissue spectrum with interpolation points of the multiple wavelengths (λi)and to derive therefrom a non-pulsatile, tissue-specific parameter as the physiological parameter
The closest prior arts Gono discloses endoscope device with multispectral lighting and RGB sensors, and Toda discloses half-width emittance of spectral light and filters but fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Gono et al. (US 2008/0281154 A1), discloses endoscope device with multispectral lighting and RGB sensors.
2.	Toda (US 2020/0386620 A1), discloses half-width emittance of spectral light and filters.
3.	Takahashi et al. (US 2014/0192190 A1), discloses controlling each RGB lighting based on ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485